Case: 13-40705      Document: 00512762136         Page: 1    Date Filed: 09/09/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-40705
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        September 9, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

FERNANDO ALFREDO MORA, also known as Fernando Alfredo Mora
Robledo,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:13-CR-17-1


Before STEWART, Chief Judge, and PRADO and HAYNES, Circuit Judges.
PER CURIAM: *
       Fernando Alfredo Mora appeals from the sentence imposed following his
guilty plea conviction for illegal reentry. The district court imposed the lowest
within-guidelines sentence, 33 months of imprisonment and three years of
supervised release.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40705    Document: 00512762136       Page: 2   Date Filed: 09/09/2014


                                 No. 13-40705

      Mora argues that the district court reversibly erred by failing to award
him an additional one-level reduction for acceptance of responsibility pursuant
to U.S.S.G. § 3E1.1(b).    As we held recently in United States v. Villegas
Palacios, __ F.3d __, No. 13-40153, 2014 WL 2119096, at *1 (5th Cir. May 21,
2014), the amended version of § 3E1.1 is applicable in a case such as this one,
where the amendment was proposed at the time of sentencing and went into
effect while the appeal was pending. Pursuant to the amended § 3E1.1, the
Government may not withhold a § 3E1.1(b) motion because the defendant
refuses to waive his right to appeal, as it did in this case. The Government has
not shown that this error was harmless.         See United States v. Delgado-
Martinez, 564 F.3d 750, 752-53 (5th Cir. 2009).
      Accordingly, Mora’s sentence is VACATED and the case is REMANDED
to the district court for resentencing consistent with this opinion.




                                        2